Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Javier Liceaga on Tuesday, May 10, 2022.

Amendments to the Claims
The application has been amended as follows: 
1) In claim 1, line 15, after “each of the unloading”, Applicant should delete [wherein to determine the progress status comprises to determine] 
2) In claim 1, line 15, after, “each of the unloading”, insert - - places, wherein the determining of the progress status comprises determining - - 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Relative to claim 1, the prior art does not disclose: An article transport system comprising:
at least one transport vehicle configured to transport a plurality of articles along a transport route, the plurality of articles being unloaded from the at least one transport vehicle at respective unloading places along the transport route, each article of the plurality of articles corresponding to a respective unloading place of the unloading places along the transport route;
a plurality of tags, each tag of the plurality of tags being applied to a corresponding article of the plurality of articles, each tag configured to individually identify the corresponding article of the plurality of articles;
a tag reading device mounted on the at least one transport vehicle configured to read tag information of the plurality of tags; and
a progress management section configured to determine a progress status of a supply of the plurality of articles at each of the unloading places; 
determining the progress status comprises determining whether the tag information, read by the tag reading device, matches an expected set of tags, based on a location of the at least one transport vehicle, and a relationship between locations of the at least one transport vehicle and respective sets of tags from the plurality of tags that are to exist on the at least one transport vehicle, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655